Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Although the investigatory showup was conducted some two hours after the robbery, this time lapse, by itself, does not compel a conclusion that it was improper (see, People v Wells, 221 AD2d 281, lv denied 87 NY2d 978). Here, the showup was conducted shortly after defendant’s detention and in close proximity to the crime scene, the police *483never indicated to the victim that there was a suspect in custody, defendant was standing with his codefendant and another man not involved in the incident, and the police only asked the victim whether he recognized anyone (see, People v Wells, supra; compare, People v Johnson, 81 NY2d 828).
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Issues relating to credibility and the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94). Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.